454 F.2d 1178
UNITED STATES of Americav.Larry Joe BOBBS, Appellant.
No. 71-1948.
United States Court of Appeals,Third Circuit.
Argued Feb. 8, 1972.Decided March 2, 1972.

Appeal from the United States District Court for the Western District of Pennsylvania; Wallace S. Gourley, Judge.
George L. Cass, Buchanan, Ingersoll, Rodewald, Kyle & Buerger, Pittsburgh, Pa., for appellant.
W. Wendell Stanton, Asst. U. S. Atty.; Pittsburgh, Pa.  (Richard L. Thornburgh, U. S. Atty., Kathleen Kelly Curtin, Asst. U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, HASTIE and MAX ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record, we find no reversible error.  United States v. Morris, 178 F.Supp. 694 (E.D.Pa.1959), aff'd per curiam 277 F.2d 927 (3 Cir. 1960), cert. denied 364 U.S. 848, 81 S.Ct. 91, 5 L.Ed.2d 72.


2
The judgment of sentence will be affirmed.